Citation Nr: 0420374	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  02-17 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION

The veteran had active service from May 1960 to March 1964.
 
The case comes before the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify appellant if 
further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) was enacted and became effective.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The 
VCAA essentially eliminated the requirement that a claimant 
submit evidence of a well-grounded claim and provides that VA 
will notify the claimant and the claimant's representative, 
if any, of information required to substantiate a claim and 
will assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA also revised the provisions of 38 
C.F.R. § 3.159 in view of the VCAA statutory changes.  See 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), which was effective August 29, 2001.  VA 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.

In the present case, the Board finds that the veteran is 
currently diagnosed with COPD.  In this regard, he maintains 
that the diagnosed COPD is related to his exposure to 
asbestos in service while performing duties as ship 
Additionally, there is some documentation that the veteran 
performed the duties of a shipfitter in service, and 
therefore may have been exposed to asbestos.  Since, this 
evidence alone is not enough to grant or deny service 
connection, the Board finds that a current VA examination 
which provides an etiology opinion regarding any pulmonary 
disorders is needed.  If the medical evidence of record is 
insufficient, or, in the opinion of the Board, of doubtful 
weight or credibility, the Board is always free to supplement 
the record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
However, it is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
ask that he identify all sources of 
private medical treatment for his COPD 
since October 2001, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Additionally, the RO should request that 
the veteran provide information as to the 
dates of any recent treatment for his 
COPD at any VA Medical Center (VAMC) 
since October 2002.  Copies of the 
medical records from all sources, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.  If requests for any 
private treatment records are not 
successful, the RO should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2003).  The RO should also 
request or tell the veteran to provide 
any evidence in his possession that 
pertains to his claim.  Furthermore, the 
veteran should be specifically informed 
as to what portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating his claim, per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.   

2.  After the development described above 
has been completed, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination:

The RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a pulmonary 
examination to determine the nature and 
severity of his COPD, to include asbestos 
related disorders.  If no disorder is 
currently found the examiner should so 
note.  The claims folder (including 
service medical records) and treatment 
records must be made available to, and be 
reviewed by, the examiner in connection 
with the examination, and should so 
indicate in the report(s).  The examiner 
should perform any tests or studies 
deemed necessary for an accurate 
assessment, including X-ray examination 
and pulmonary function testing.  
Following an examination of the veteran 
and a review of his medical records and 
history, the examiner should render an 
opinion as to whether it is at least as 
likely as not that the currently claimed 
COPD was incurred in or aggravated during 
the veteran's active service, became 
manifest to a compensable degree within a 
one year period of his discharge from 
active service, or is otherwise related 
to his active service.  The VA specialist 
should render an opinion as to whether it 
is at least as likely as not that the 
claimed COPD is related to any post-
service event(s) or diseases.  Lastly, If 
asbestosis or asbestos-related lung 
disease is found, and if asbestos 
exposure during the veteran's military 
service is verified by the RO, the 
examiner should indicate if it is as 
least as likely as not that such exposure 
would have been sufficient by itself to 
cause any current asbestos-related 
disease, irrespective of civilian 
exposure to asbestos before or after 
military service.  If the etiology of the 
claimed disorder(s) is/are attributed to 
multiple factors/events, the examiner 
should specify which symptoms/diagnoses 
are related to which factors/events.  It 
is requested that the VA specialist 
reconcile any contradictory evidence 
regarding the etiology of the veteran's 
claimed COPD.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.

3.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Remand instructions of the Board are 
neither optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

4.  After completion of the above, the RO 
should undertake a de novo review of the 
veteran's claim of entitlement to service 
connection for COPD, to include asbestos 
related disorders.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be provided 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




